Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 23, 2022

                                     No. 04-22-00030-CR

                                   Jorge Rene VELASCO,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2016-CRN-000108-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                        ORDER

        On March 18, 2022, we ordered appellant to file a response indicating whether the
reporter’s record was complete because it was unclear whether court reporter David Laurel was
responsible for a portion of the record. On March 21, 2022, appellant filed a response
confirming Mr. Laurel was responsible for transcripts covering hearings for May 29, 2019 and
May 30, 2019. Appellant also stated Mr. Laurel is currently working on the transcripts.
Accordingly, we order court reporter David Laurel to file his portion of the record by April 22,
2022.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court